DETAILED ACTION
This Action is responsive to the Amendment filed on 03/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daicho (US 2011/0284902).

Regarding claim 5, Daicho (see, e.g., FIG.  7) discloses a conversion element comprising:
a conversion material 94 (Para 0092), and 
a reflective layer 96 (Para 0092), 
wherein:
the reflective layer 96 is in direct contact with at least one side surface of the conversion material 94, and 
an outer surface of the reflective layer 96 facing away from the conversion material 94 forms an exposed outer surface of the conversion element 94, 96 positioned at an acute angle relative to a top surface or a bottom surface of the conversion element 94, 96 (Para 0093), and 
the conversion element 94, 96 is applied on a radiation-emitting semiconductor chip 48 (Para 0068, Para 0091-Para 0093).

Regarding claim 6, Daicho (see, e.g., FIG. 7) teaches that the reflective layer 96 completely covers the at least one side surface of the conversion material 94.

Regarding claim 7, Daicho (see, e.g., FIG. 7) teaches that the reflective layer 96 has a constant thickness.

Regarding claim 8, Diacho (see, e.g., FIG. 7) teaches that the conversion material 94 has a widening shape in a direction of the bottom surface or the top surface of the conversion element 94, 96. 

Regarding claim 9, Diacho (see, e.g., FIG. 7) teaches an optoelectronic semiconductor component comprising: a conversion element 94, 96 as claimed in claim 5, and the radiation-emitting semiconductor chip 48, wherein the radiation-emitting semiconductor chip 48 is embedded into the conversion element 94, 96, the radiation-emitting semiconductor chip 48 comprises a semiconductor body e.g., semiconductor layer of LED 48 configured for generating electromagnetic primary radiation (Para 0068, Para 0091, Para 0092), and a contact element (not shown) is arranged at an underside of the radiation-emitting semiconductor chip 48 (Para 0067, Para 0068, Para 0092).

Regarding claim 10, Diacho (see, e.g., FIG. 7) teaches that the conversion material 94 covers a side surface of the semiconductor body e.g., semiconductor layer of LED 48 (Para 0068, Para 0091-Para 0093).

Regarding claim 11, Daicho (see, e.g., FIG. 7) teaches that the conversion material 94 covers a top surface of the semiconductor body e.g., semiconductor layer of LED 48 (Para 0068, Para 0091-Para 0093).

Regarding claim 12, Diacho (see, e.g., FIG. 7) teaches that the conversion material 94 is in direct contact with at least one side surface and a top surface of the semiconductor body e.g., semiconductor layer of LED 48 (Para 0068, Para 0091-Para 0093).

Regarding claim 13, Diacho (see, e.g., FIG. 7) teaches that the reflective layer 96 is configured to reflect part of the electromagnetic primary radiation (Para 0092, Para 0095).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (WO 2016/039593A1).

Regarding claim 15, Jeon (see, e.g., FIG. 44(a)-FIG. 44(c), FIG. 47(c)) discloses a method for producing a conversion element comprising the following steps:
providing a frame 201, 301 having an opening 305 (pg. 32, para 2),
applying a reflective layer 190 (pg. 32, para 3), 
introducing a radiation-emitting semiconductor chip 101 in the at least one opening 305 (pg. 32, para 2);
introducing a conversion material 180 into the at least one opening 305, wherein the conversion material 305 covers the reflective layer 190 (pg. 13, para 4; pg. 32, para 3), and 
removing the frame 201, 301, wherein the reflective layer 190 terminates flush with the bottom surface and the top surface of the conversion material 180 (pg. 33, para 3), 
Although Jeon shows substantial features of the claimed invention, Jeon fails to expressly teach applying a sacrificial layer at least to a side surface of the at least one opening.
Jeon (see, e.g., FIG. 24), on the other hand, teaches applying a sacrificial layer 910 at least to a side surface (of 301) of the at least one opening 305 for the purpose of providing a releasing property or a lubricating property to the mask (pg. 17, para 2). The combination of Jeon (FIG. 44(a)-FIG. 44(c) / Jeon (FIG. 24) further teaches applying a reflective layer 190 (of Jeon: FIG. 44(a)-FIG. 44(c); pg. 32, para 3) to the sacrificial layer 910 (of Jeon: FIG. 24, pg. 17, para 2), and removing the sacrificial layer 910 (of Jeon: FIG. 24, pg. 17, para 2) and the frame 201, 301 (of Jeon: FIG. 44(a)-FIG. 44(c); pg. 17, 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sacrificial layer of Jeon (FIG. 24) to the frame of Jeon (FIG. 44(a)-FIG. 44(c)) for the purpose of providing a releasing property or a lubricating property to the frame (pg. 17, para 2).

Allowable Subject Matter
Claims 1-4 and 14 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        
/Nelson Garces/Primary Examiner, Art Unit 2814